Kbrwin, J.
This action was commenced in the civil court of Milwaukee county. At the time of the commencement thereof an affidavit and notice for examination of the respondent and his agent under sec. 4096, Stats., before a court commissioner were served. Afterwards a motion was made in the civil court by the respondent to deny and suppress the notice, subpoena, and examination under sec. 4096, Stats., and *231all other proceedings had for the purpose of such examination, and to stay all proceedings for the purpose of procuring such examination until the plaintiff served his complaint. The motion was heard before the civil court, and an order made granting it and staying proceedings until the plaintiff filed his complaint. An appeal was taken from this order to the circuit court; the circuit court affirmed the order of the civil court, and the appellant appealed to this court from such order of the circuit court.
The question arises whether this order is appealable. Sec. 3069, Stats., specifies what orders of the circuit court may be brought here by appeal, and the present order is not included in the appealable orders mentioned in this section. This case is ruled by Wildes v. Franke, ante, p. 189, 146 N. W. 1119.
By the Court. — The appeal is dismissed.